UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6420


MARCUS HUNTER,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director, Department of Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      F. Bradford Stillman,
Magistrate Judge. (2:07-cv-00269-FBS)


Submitted:    October 21, 2008              Decided:   October 24, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Hunter, Appellant Pro Se.     Rosemary Virginia Bourne,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus Hunter seeks to appeal the magistrate judge’s

order       dismissing        his      28    U.S.C.         § 2254     (2000)     petition          as

untimely. ∗        The order is not appealable unless a circuit justice

or   judge        issues      a    certificate         of    appealability.         28    U.S.C.

§ 2253(c)(1) (2000).                  A certificate of appealability will not

issue       absent       “a       substantial       showing      of     the     denial        of    a

constitutional           right.”            28    U.S.C.      § 2253(c)(2)        (2000).           A

prisoner          satisfies          this        standard       by     demonstrating           that

reasonable         jurists         would     find      that     any     assessment       of        the

constitutional claims by the magistrate judge is debatable or

wrong       and     that      any     dispositive            procedural       ruling     by        the

magistrate judge is likewise debatable.                              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have     independently           reviewed         the    record    and     conclude       that

Hunter has not made the requisite showing.                             Accordingly, we deny

a    certificate         of       appealability        and    dismiss     the    appeal.            We

dispense          with    oral       argument       because       the     facts    and        legal




        ∗
      This case was decided by the magistrate judge upon consent
of the parties under 28 U.S.C. § 636(c) (2000) and Fed. R. Civ.
P. 73.



                                                   2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3